Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 05/09/2022 has been entered.
Claims 1-20 have been examined. 

Response to Amendment
In the instant amendment, claims 1, 11 and 20 have been amended.

Allowable Subject Matter
Claims 2, 5-6, 12, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 10-11, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0289864 to Dimitrakos et al. (hereafter “Dimitrakos”) in further view of US 2010/0281083 to Purtell et al. (hereafter “Purtell”), US 2012/0304168 to Raj Seeniraj et al. (hereafter “Raj”), US 2013/0013732 to Machida and US 2018/0089434 to Sibert et al. (hereafter “Sibert”)

As per claim 1, Dimitrakos discloses a server comprising: 
at least one processor (FIG. 1) configured to: 
retrieve a user layer (FIG. 3; step 55; paragraphs 0011-0012 and 0032-0033: “From time to time as updates or patches become available for one of these listed applications (or for the OS itself) (e.g. as provided by the (normally third party) organisation responsible for application or for the OS) the corporation owning the device will obtain these updates and patches and place them on the server for automatic download and installation by one of its devices. Whenever a new update or patch is placed on the remote update server 300 in this way the profiles of all users affected by the new update or patch is amended to reflect the fact that a new update or patch is available for that user.”), from a user’s personalization container (FIGs. 2-3; paragraphs 0032-0033: “Whenever a new update or patch is placed on the remote update server 300 in this way the profiles of all users affected by the new update or patch is amended to reflect the fact that a new update or patch is available for that user.”);
initiate mounting of the user layer to a target operating system (FIG. 3; steps 55-60; paragraphs 0032-0033 and 0037-0038: ““From time to time as updates or patches become available for one of these listed applications (or for the OS itself) (e.g. as provided by the (normally third party) organisation responsible for application or for the OS) the corporation owning the device will obtain these updates and patches and place them on the server for automatic download and installation by one of its devices. Whenever a new update or patch is placed on the remote update server 300 in this way the profiles of all users affected by the new update or patch is amended to reflect the fact that a new update or patch is available for that user.”), and
complete mounting of the modified user layer to create a single composited layered image (FIG. 3; steps 55-60; paragraphs 0032-0033 and 0037-0038). 
Dimitrakos does not explicitly disclose with the user layer being associated with a source operating system computing environment and configured to store modifications made by the user within the source operating system computing environment; during the mounting, determine that the user layer did not originate with the target operating system, modify the user layer so that the modifications made by the user in the source operating system computing environment are compatible with the target operating system.
Purtell further discloses with the user layer being associated with a source operating system computing environment (FIGs. 3-4; paragraphs 0056 and 0058: user layer 304 associated with a virtual computing environment 250 (a source operating system computing environment as claimed)) and configured to store modifications made by the user within the source operating system computing environment (FIGs. 3-4; paragraphs 0056 and 0058: “user edits to a file stored in the system layer may be copied to a higher-ranked layer and stored in the higher-ranked layer.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Purtell into Dimitrakos’s teaching because it would provide for the purpose of the user data layer essentially stores the user's identity in virtual computing environment 250, the user data layer may be periodically snapshotted and/or backed up (e.g., on server 302, on a host filesystem, etc.) by filesystem manager 246 (Purtell, paragraph 0058).
Raj further discloses during the mounting, determine that the user layer did not originate with the target operating system (FIG. 6: step 604; paragraph 0056: “At step 604, the virtual desktop management application analyzes the desktop image 262 (e.g., registry, file system, configurations, etc.) of guest OS 208 to determine new user changes as well as newly installed applications. For example, in some cases, the user may have installed a new application while working in the virtual desktop.”), 
modify the user layer so that the modifications made by the user are compatible with the target operating system (FIG. 6; paragraphs 0023, 0034-0035 and 0057: “At step 614, the virtual desktop management application modifies mapping table 230 for the virtual disk 220 to include mappings between purported location of the data associated with the newly installed applications in the virtual disk 220 where the data is perceived to be stored and the actual storage locations (e.g., in the application store) for the data residing in the newly added application containers. While the embodiment of FIG. 6 describes a "modification to" pre-existing user profile information 256, file system metadata in applications portion 260, and mapping table 230 to incorporate new user changes and newly installed applications, it should be recognized that alternative embodiments may regenerate applications portion 260 and mapping table 230 in their entirety rather than attempt to modify mapping table 230 and the aforementioned components of applications portion 260.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Raj into Dimitrakos’s teaching and Purtell’s teaching because it would provide for the purpose of modifying metadata in a file system associated with the disk image to indicate that application data associated with the one or more applications is stored in a number of data blocks of the file system, but not copying the application data into the number of data blocks of the file system; generating a mapping between the number of data blocks of the file system and the references to the application containers; and enabling access to the mapping by the hypervisor when running the virtual machine (Raj, paragraph 0005).
Machida further discloses the server is a virtual server (FIG. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Machida into Dimitrakos’s teaching, Purtell’s teaching and Raj’s teaching because it would provide for the purpose of a configuration data management system which can relate data collected from a physical server and data collected from a virtual server without depending on management log of the virtual server (Machida, paragraph 0023).
Sibert further discloses the modifications made by the user in the source operating system computing environment are compatible with the target operating system (paragraphs 0059-0061).
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sibert into Dimitrakos’s teaching, Purtell’s teaching, Raj’s teaching and Machida’s teaching because it would provide for the purpose of preserving data during an operating system update on an electronic device that includes a communications component and a secure element, wherein the secure element includes an existing secure element operating system with trust data (Sibert, paragraph 0005).

As per claim 4, Dimitrakos discloses wherein the user layer is modified prior to the user initiating a log in process to the server (FIG. 3, steps 40-70: the device installed and updated without the use login).
Machida further discloses the server is a virtual server (FIG. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Machida into Dimitrakos’s teaching, Purtell’s teaching, and Raj’s teaching because it would provide for the purpose of a configuration data management system which can relate data collected from a physical server and data collected from a virtual server without depending on management log of the virtual server (Machida, paragraph 0023).

As per claim 7, Dimitrakos discloses wherein the user layer is modified during a user log in process to the server (FIG. 3: steps 20-35).
Machida further discloses the server is a virtual server (FIG. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Machida into Dimitrakos’s teaching, Purtell’s teaching, and Raj’s teaching because it would provide for the purpose of a configuration data management system which can relate data collected from a physical server and data collected from a virtual server without depending on management log of the virtual server (Machida, paragraph 0023).

As per claim 10, Dimitrakos discloses wherein the user layer is modified to appear as if it was initially associated with the target operating system (FIG. 3; step 55; paragraphs 0011-0012 and 0032-0033)

As per claim 11, Dimitrakos discloses a method for operating a server, the method comprising:
retrieving a user layer (FIG. 3; step 55; paragraphs 0011-0012 and 0032-0033: “From time to time as updates or patches become available for one of these listed applications (or for the OS itself) (e.g. as provided by the (normally third party) organisation responsible for application or for the OS) the corporation owning the device will obtain these updates and patches and place them on the server for automatic download and installation by one of its devices. Whenever a new update or patch is placed on the remote update server 300 in this way the profiles of all users affected by the new update or patch is amended to reflect the fact that a new update or patch is available for that user.”) from a user’s personalization container (FIGs. 2-3; paragraphs 0032-0033: “Whenever a new update or patch is placed on the remote update server 300 in this way the profiles of all users affected by the new update or patch is amended to reflect the fact that a new update or patch is available for that user.”);
initiating mounting of the user layer to a target operating system (FIG. 3; steps 55-60; paragraphs 0032-0033 and 0037-0038: ““From time to time as updates or patches become available for one of these listed applications (or for the OS itself) (e.g. as provided by the (normally third party) organisation responsible for application or for the OS) the corporation owning the device will obtain these updates and patches and place them on the server for automatic download and installation by one of its devices. Whenever a new update or patch is placed on the remote update server 300 in this way the profiles of all users affected by the new update or patch is amended to reflect the fact that a new update or patch is available for that user.”); and
completing mounting of the modified user layer to create a single composited layered image (FIG. 3; steps 55-60; paragraphs 0032-0033 and 0037-0038).
Dimitrakos does not explicitly disclose with the user layer being associated with a source operating system computing environment and configured to store modifications made by the user within the source operating system computing environment; during the mounting, determine that the user layer did not originate with the target operating system, modify the user layer so that file system objects and registry objects are compatible with the target operating system.
Purtell further discloses with the user layer being associated with a source operating system computing environment (FIGs. 3-4; paragraphs 0056 and 0058: user layer 304 associated with a virtual computing environment 250 (a source operating system computing environment as claimed)) and configured to store modifications made by the user within the source operating system computing environment (FIGs. 3-4; paragraphs 0056 and 0058: “user edits to a file stored in the system layer may be copied to a higher-ranked layer and stored in the higher-ranked layer.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Purtell into Dimitrakos’s teaching because it would provide for the purpose of the user data layer essentially stores the user's identity in virtual computing environment 250, the user data layer may be periodically snapshotted and/or backed up (e.g., on server 302, on a host filesystem, etc.) by filesystem manager 246 (Purtell, paragraph 0058).
Raj further discloses during the mounting, determine that the user layer did not originate with the target operating system (FIG. 6: step 604; paragraph 0056: “At step 604, the virtual desktop management application analyzes the desktop image 262 (e.g., registry, file system, configurations, etc.) of guest OS 208 to determine new user changes as well as newly installed applications. For example, in some cases, the user may have installed a new application while working in the virtual desktop.”), 
modify the user layer so that the modifications made by the user are compatible with the target operating system (FIG. 6; paragraphs 0023, 0034-0035 and 0057: “At step 614, the virtual desktop management application modifies mapping table 230 for the virtual disk 220 to include mappings between purported location of the data associated with the newly installed applications in the virtual disk 220 where the data is perceived to be stored and the actual storage locations (e.g., in the application store) for the data residing in the newly added application containers. While the embodiment of FIG. 6 describes a "modification to" pre-existing user profile information 256, file system metadata in applications portion 260, and mapping table 230 to incorporate new user changes and newly installed applications, it should be recognized that alternative embodiments may regenerate applications portion 260 and mapping table 230 in their entirety rather than attempt to modify mapping table 230 and the aforementioned components of applications portion 260.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Raj into Dimitrakos’s teaching in view of Purtell’s teaching because it would provide for the purpose of modifying metadata in a file system associated with the disk image to indicate that application data associated with the one or more applications is stored in a number of data blocks of the file system, but not copying the application data into the number of data blocks of the file system; generating a mapping between the number of data blocks of the file system and the references to the application containers; and enabling access to the mapping by the hypervisor when running the virtual machine (Raj, paragraph 0005).
Machida further discloses the server is a virtual server (FIG. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Machida into Dimitrakos’s teaching, Purtell’s teaching and Raj’s teaching because it would provide for the purpose of a configuration data management system which can relate data collected from a physical server and data collected from a virtual server without depending on management log of the virtual server (Machida, paragraph 0023).
Sibert further discloses the modifications made by the user in the source operating system computing environment are compatible with the target operating system (paragraphs 0059-0061).
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sibert into Dimitrakos’s teaching, Purtell’s teaching, Raj’s teaching and Machida’s teaching because it would provide for the purpose of preserving data during an operating system update on an electronic device that includes a communications component and a secure element, wherein the secure element includes an existing secure element operating system with trust data (Sibert, paragraph 0005).

As per claim 14 it is a method claim, which recite(s) the same limitations as those of claim 4. Accordingly, claim 14 is rejected for the same reasons as set forth in the rejection of claim 4.

As per claim 17, it is a method claim, which recite(s) the same limitations as those of claim 7. Accordingly, claim 17 is rejected for the same reasons as set forth in the rejection of claim 7.

As per claim 20, it is a medium claim, which recite(s) the same limitations as those of claim 1. Accordingly, claim 20 is rejected for the same reasons as set forth in the rejection of claim 1.

Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrakos in view of Purtell, Raj Seeniraj and Machida, as applied to claims 1 and 11, and further in view of US 2015/0324216 to Sizemore et al. (hereafter Sizemore)

As per claim 3, Dimitrakos discloses wherein the user layer is modified based on a migration policy comprising wherein the file system objects and registry objects that are different are modified to be compatible with the target operating system computing environment (FIG. 3; steps 55-60; paragraphs 0032-0033 and 0037-0038: ““From time to time as updates or patches become available for one of these listed applications (or for the OS itself) (e.g. as provided by the (normally third party) organisation responsible for application or for the OS) the corporation owning the device will obtain these updates and patches and place them on the server for automatic download and installation by one of its devices. Whenever a new update or patch is placed on the remote update server 300 in this way the profiles of all users affected by the new update or patch is amended to reflect the fact that a new update or patch is available for that user.”).
Sizemore further discloses a list of specific file system objects and registry objects that could potentially be different between the target operating system computing environment and the source operating system computing environment (FIGs. 7-9; paragraphs 0034 and 0095-0100: “The self-repairing configuration service 155 may interact with the source hypervisor 130, the destination hypervisor 135, the guest OS 150, and the file system 160 to reconfigure the guest OS 150 after detecting a change from the source hypervisor 130 to the destination hypervisor 135 or visa versa. In one embodiment, the self-repairing configuration service agent 155 bypasses or eliminates the need for the migration application 110.).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sizemore into Dimitrakos’s teaching, Purtell’s teaching, Raj’s teaching, Machida’s teaching and Sibert’s teaching because it would provide for the purpose of the self-repairing configuration service to detect a guest operating system executing on the virtual machine, detect a change to a host hypervisor of the virtual machine, and reconfigure one or more network interfaces and one or more disks of the virtual machine for the guest operating system upon startup of the guest operating system on the virtual machine in response to the change in the host hypervisor of the virtual machine (Sizemore, paragraph 0019).

As per claim 8, Dimitrakos discloses wherein the target operating system computing environment corresponds to a session host environment (FIG. 3; paragraphs 0011-0012 and 0032-0033: user login/logout (session as claimed)).
Sizemore further discloses wherein the source operating system computing environment corresponds to an individual compute environment (FIGs. 7-9; paragraphs 0034 and 0095-0100).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sizemore into Dimitrakos’s teaching, Purtell’s teaching, Raj’s teaching and Machida’s teaching because it would provide for the purpose of the self-repairing configuration service to detect a guest operating system executing on the virtual machine, detect a change to a host hypervisor of the virtual machine, and reconfigure one or more network interfaces and one or more disks of the virtual machine for the guest operating system upon startup of the guest operating system on the virtual machine in response to the change in the host hypervisor of the virtual machine (Sizemore, paragraph 0019).

As per claim 13, it is a method claim, which recite(s) the same limitations as those of claim 3. Accordingly, claim 13 is rejected for the same reasons as set forth in the rejection of claim 3.

As per claim 18, it is a method claim, which recite(s) the same limitations as those of claim 8. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrakos in view of Purtell, Raj Seeniraj Machida, Sibert, and Sizemore, as applied to claims 9 and 18, and further in view of US 2015/0256474 to Ringdahl et al. (hereafter “Ringdahl”).

As per claim 9, Dimitrakos discloses wherein the individual compute environment is based on Virtual Desktop Infrastructure (VDI), and the session host environment is based on Remote Desktop Services (RDS).
Ringdahl further discloses wherein the individual compute environment is based on Virtual Desktop Infrastructure (VDI) (paragraph 0026: “For example, some users may use a conventional, dedicated virtual desktop to which a user computer connects through Virtual Desktop Infrastructure (VDI). In VDI based implementations, a virtual desktop is executed by provisioning a dedicated virtual machine on a physical server in a data center and assigning the virtual machine to a remote user. The dedicated virtual machine then executes the operating system and various applications to provide the virtual desktop remotely to the user.”), and the session host environment is based on Remote Desktop Services (RDS) (paragraph 0026: “Other users may use a shared session of a virtual desktop (this would be done using a Windows Server) instead of a dedicated virtual machine, to which a user computer connects through remote desktop services (RDS). In RDS based implementations, an operating system (e.g., Windows) component enables a user to remotely control a physical computer or a virtual machine over a network. RDS differs from VDI in that multiple RDS sessions run in a single shared server operating system (i.e., Windows) while VDI based implementations provide individual desktop operating system instances for each user.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ringdahl into Purtell’s teaching, Dimitrakos’s teaching, Raj’s teaching Machida’s teaching, Sibert’s teaching and Sizemore’s teaching because it would provide for the purpose of It is thus advantageous that different desktop managers be used, which include different physical server types, in order to manage these different desktop models (Ringdahl, paragraph 0026).

As per claim 19, it is a method claim, which recite(s) the same limitations as those of claim 9. Accordingly, claim 19 is rejected for the same reasons as set forth in the rejection of claim 9.


Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4378, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193